                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE

JASON D. BELL,                                 )
                                               )
              Plaintiff,                       )
                                               )
v.                                             )      No.:   3:19-CV-388-TAV-HBG
                                               )
P.A. HOLT,                                     )
                                               )
              Defendant.                       )


                                  JUDGMENT ORDER

       For the reasons expressed in the memorandum opinion filed herewith, Defendant’s

motion for summary judgment [Doc. 14] is GRANTED, and this pro se prisoner’s

complaint is DISMISSED WITHOUT PREJUDICE for want of exhaustion.

       Because the Court CERTIFIED in the memorandum opinion that any appeal taken

from this decision would not be taken in good faith, should Plaintiff file a notice of appeal,

he is DENIED leave to appeal in forma pauperis. See 28 U.S.C. § 1915(a)(3); Fed. R.

App. P. 24.

       The Clerk is DIRECTED to close this case.

       ENTER:


                                    s/ Thomas A. Varlan
                                    UNITED STATES DISTRICT JUDGE


ENTERED AS A JUDGMENT

      s/ John L. Medearis
      CLERK OF COURT
